Art Unit: 3633

	Notice of Pre-AIA  or AIA  Status

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Axsom (6901713) in view of Tagge et al (7048794).
Per claims 1, 8-9, Axsom shows a partition for a building structure, the partition comprising a support frame (20) and at least one plasterboard (12) affixed to the support frame by means of with a plurality of screws (22), wherein: the plasterboard comprises a gypsum matrix having fibers embedded therein (col 6 lines 1-10), the support frame comprises a plurality of elongate timber members (studs), the plasterboard is in direct contact with the support frame, at least a portion of the screws is distributed around a perimeter of the plasterboard, and engages with timber members disposed at the perimeter of the plasterboard, the at least one screw is located in an inner region of the plasterboard that is displaced from a perimeter of the plasterboard, 
Axsom does not show the an average spacing between nearest neighbor screws is greater than 500mm, the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix, the gypsum matrix further comprising a polymeric additive that is present in an amount of at least 1 wt% relative to the gypsum.
Tagge et al  discloses the use of fibre (col 10 lines 1-14) and additive (col 2 lines 40-58, col 3 lines 20-41, col 5 lines 30-36, col 7 line 2) to reinforce a gypsum plasterboard, the fibre being in an amount of at least 1-2.5 percent weight(col 10 line 13), the additive being in an amount of at least 2-2.5 by weight in order to strengthen the nail pull strength (col 3 line 28) and flexural strength, toughness, and abuse resistance (col 10 line 2).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Axsom’s structure to show the average spacing between nearest neighbor screws is greater than 500mm since it is well known practice in the art to have wall spacing at 8 (203mm), 16 (406mm), 24 inches (609mm) spaced apart center to center depending on the builder to satisfy a particular local area code and one having ordinary skill in the art would have found it obvious to put neighboring screws apart of at least 500mm in order to fasten the board to the supporting frame as deemed needed to provide needed mounting strength, and it would have been obvious to one having ordinary skill in the art to modify Axsom’s structure to show the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the 
Per claims 4-7, Axsom as modified shows all the claimed limitations except for the fibers being in an amount of at least 3wt% relative to the gypsum, the polymeric additive is present in an amount of at least 3wt% relative to the gypsum, the polymeric additive is present an amount of at least 5wt% relative to the gypsum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  Thus one having ordinary skill in the art would have found it obvious to modify Axsom’s modified structure to show the ranges in order to arrive at the desired strength for the boards.

Per claim 2, 10, Axsom as modified further shows the average spacing between nearest neighbor screws is greater than 550mm, 600mm.

Per claims 11-12, Axsom as modified does not show the average distance spacing between nearest neighbor screws disposed along the central timber member is greater than 800mm or 1000mm.
.

Response to Arguments
Applicant’s arguments, see remark, filed 7/27/2021, with respect to the rejection(s) of claim(s) 1-2, 4-12 under Axsom in view of Hotchin et al (2016/0096772)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Axsom and Tagge et al as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different plasterboard compositions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/5/21